Exhibit 10.1

 

AMENDMENT NO. 2 TO MANAGEMENT SERVICES AGREEMENT

 

 

 

This Amendment Number 2 to an Amended and Restated Management Services Agreement
(the “Amendment”) is dated as of January 1, 2014, and is between SP Corporate
Services LLC (“SP Corporate ”), a Delaware limited liability company having an
office at 590 Madison Avenue, 32nd Floor, New York, New York 10022, and Steel
Excel Inc., a Delaware corporation (the “Company ”), having an office at 1133
Westchester Avenue, Suite N222, White Plains, NY 10604.

 

RECITALS

 

WHEREAS, the parties have previously entered into an Amended and Restated
Management Services Agreement dated as of January 1, 2012 (the “Agreement”), as
amended pursuant to Amendment No. 1 dated as of April 5, 2013, whereby SP
Corporate furnishes certain services to the Company and its subsidiaries; and

 

WHEREAS, the parties wish to modify the fee payable to SP Corporate by the
Company under the Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.     In Section 3.01, the amount “$3,600,000” shall be changed to read
“$8,000,000” and the year “2014” shall be changed to read “2015.”

 

2.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

 

The parties have duly executed this Amendment as of the date first above
written.

 

 

 

SP CORPORATE SERVICES LLC     STEEL EXCEL INC.  

By: /s/ James F. McCabe, Jr.



   

By: /s/ Jack L. Howard



            Name:    James F. McCabe, Jr.       Name:    Jack L. Howard  
Title:      President       Title:      Principal Executive Officer  

 